Exhibit 10.4 KITE REALTY GROUP TRUST Schedule of Non-Employee Trustee Fees and Other Compensation Annual Retainer Committee Chair Annual Retainer Audit Committee: $15,000 Compensation Committee: $12,500 Nominating and Corporate Governance Committee: $7,500 Committee Member Annual Retainer Audit Committee: $5,000 Compensation Committee: $5,000 Nominating and Corporate Governance Committee: $5,000 Lead Trustee Annual Retainer Annual Restricted Share Awards Upon initial election, each trustee receives 3,000 restricted shares that vest 1 year from date of grant. On an annual basis each year after their initial election, each trustee will receive restricted shares with a value of $42,500 that vest 1 year from the date of grant. Effective: July 2013
